Citation Nr: 9906958	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-25 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected residuals of a lumbar fracture with nerve 
compression.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected small bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from December 1987 to 
October 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to an increased evaluation for 
residuals of a lumbar fracture with nerve compression will be 
addressed at the end of this decision under the heading, 
"REMAND."  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
The issue of entitlement to a rating in excess of 10 percent 
for small bowel syndrome is just such a case.  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip op. At 9.  On the other hand, where 
entitlement to compensation has already been established, the 
appellant's disagreement with an assigned rating is a new 
claim for increased based on facts different from a prior 
final claim.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  
Having reviewed the case at hand, the Board is satisfied that 
the RO considered all evidence relevant to the rating 
criteria as to the issue on appeal.  Although the RO 
characterized this issue as an "increased rating," the 
adjudicative considerations set forth in Fenderson, supra, 
were satisfied by the RO's adjudicative process.  




FINDING OF FACT

The veteran's small bowel syndrome is primarily manifested by 
bloating and watery stools with occasional nausea and 
vomiting; kidney, ureter, and bladder (KUB) and abdomen X-ray 
are normal.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for small bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.21, 4.114, Diagnostic Codes (DCs) 7301, 7328 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records shows that the 
veteran had a rupture of the small intestine and a perforated 
ileus secondary to trauma.  He underwent a small bowel 
resection in February 1989 and continued to receive treatment 
for intestinal problems subsequent to his surgery.  

Upon VA intestine examination in September 1994, there was 
slight rigidity with no tenderness or organomegaly.  The 
veteran's current weight was 157 pounds.  His maximum weight 
in the last year had been 165 pounds.  The examiner noted 
that the veteran was not anemic and did not suffer from 
malnutrition.  He experienced nausea once a week.  He had 
diarrhea off and on occurring 2-3 days ongoing and then 
asymptomatic for days.  The diagnosis was possible small 
bowel syndrome.  

Upon rating determination in May 1995, service connection for 
small bowel syndrome was granted, and a 10 percent rating was 
assigned, effective from June 30, 1994, the date the 
veteran's claim was filed.  

Subsequently added to the record were private and VA 
outpatient records from 1995 and 1996 that primarily reflect 
treatment for the veteran's low back problems.  He failed to 
report for a scheduled VA examination in May 1996 to 
determine the severity of his small bowel syndrome.  

Upon rating determination in May 1996, the RO confirmed the 
10 percent evaluation in effect for small bowel syndrome.  

In a June 1997 statement, the veteran reported that his 
stools were very irregular.  When he urinated, he did so 
quickly as he experienced severe side pains.  The scar from 
the operation ran from just below his sternum down below the 
pelvis area and was very sensitive.  His naval area was 
particularly sensitive and exuded a puss that had a foul 
odor.  

Upon VA intestine examination in May 1996, the veteran 
complained of continuous diarrhea.  He reported a loss of 
appetite, but when he did eat, he had excessive bloating.  He 
was not anemic and there was no malnutrition.  His current 
weight was 160 pounds, and his maximum weight in the last 
year had been 165 pounds.  There was no nausea.  He did 
report, however, that he had excessive diarrhea and had to go 
to the bathroom less than 30 minutes after each meal.  He had 
3 to 5 bowel movement per day and abdominal distension and 
indigestion after meals.  There was pain at the site of the 
surgical resection with epigastric tenderness on examination.  
A 25-cm. midline abdominal scar from the previous surgery was 
recorded.   The diagnosis was continuous diarrhea, probably 
secondary to small bowel resection.

Subsequently added to the record were VA outpatient treatment 
reports from 1996 and 1997 which do not reflect treatment for 
small bowel syndrome or associated intestinal problems.  

Upon VA evaluation for abdominal complaints in October 1997, 
the veteran complained that he was immediately bloated after 
eating.  After eating a small portion of food, he had to 
stop.  He had to eat frequent small meals instead of being 
able to sit down and eat a normal meal.  He had occasional 
nausea and vomiting the first thing in the morning before 
eating anything.  As soon as he started eating, he had to go 
to the bathroom for a bowel movement.  He had a normal, 
formed bowel movement about twice a week.  Otherwise, it was 
very loose and sometimes very "watery."  He reported no 
blood in his stool or blood in his vomitus.  His main problem 
was bloating immediately after eating and bowel movements 
immediately after eating.  He reported occasional epigastric 
discomfort but never any severe cramping.  

Upon physical examination, the appellant weighed 165 pounds 
which was also his maximum weight in the past year.  He had a 
good posture, with good physical development, normal 
nutritional status, and normal gait without any limp.  His 
usual weight was 160 pounds, and the examiner noted that his 
weight had not really changed since his accident and surgery.  
The veteran also reported swelling in the naval area after 
the surgical procedure for his bowel resection.  In regard to 
the bulging of his umbilicus, he said that he could push it 
back in "somewhat" but never completely.  It was sometimes 
uncomfortable but never caused severe pain.  Examination of 
the abdomen was soft, and there was no distention.  There was 
a surgical scar from the xiphoid all the way down to the 
suprapubic region with a protruding umbilicus protruding some 
2.5 cm in diameter and protruding outward 1.5 cm.  It was 
soft.  It was incarcerated.  The examiner was unable to 
reduce it.  The bowel sounds were slightly hyperactive.  No 
masses were palpable, and organs were noted to be within 
normal limits.  The examiner's diagnostic impression was 
irritable bowel syndrome secondary to crushing injury and 
perforated ileum resulting in small bowel resection, 
postoperative umbilical hernia, incarcerated.  KUB was 
interpreted as normal.  X-ray of the abdomen in November 1997 
was also interpreted as normal.  

VA records show that the veteran underwent umbilical 
herniorrhaphy with excision of incarcerated omentum and 
implantation of mesh in July 1998.  Follow-up evaluation in 
August 1998 of the incision area found mild tenderness, 
without induration or erythema.  His operative staples were 
removed.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
higher ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  In this 
case, the veteran's small bowel syndrome has been rated by 
analogy to DC 7301 (adhesions of the peritoneum) and DC 7328 
(resection of the intestine).  

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the DC that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (1998).  

Under Diagnostic Code 7301, for adhesions of peritoneum, a 50 
percent disability rating is for application when there are 
severe symptoms, characterized by a definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic dissension, nausea, or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage; and a 30 percent 
disability rating is for application when there are 
moderately severe symptoms, characterized by partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  A 10 
percent disability rating is for application when there are 
moderate symptoms, characterized by pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
A noncompensable rating is for application when symptoms are 
mild.  NOTE:  Ratings for adhesion will be considered when 
there is history of operative other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  

Under Diagnostic Code 7328 for the resection of the small 
intestine, a 60 percent disability rating is for assignment 
when there is marked interference with absorption and 
nutrition, manifested by severe impairment of health 
objectively supported by examination findings including 
material weight loss; and a 40 percent disability rating is 
appropriate when there is definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively supported by examination findings including 
definite weight loss; symptomatic, with diarrhea, anemia and 
inability to gain weight results in s 20 percent evaluation.  
NOTE:  Where residual adhesions constitute the predominant 
disability, rate under DC 7301.  

Analysis

The veteran's small bowel syndrome is currently rated as 10 
percent disabling under 38 C.F.R. § 4.144, DC 7301.  The 
Board finds that the assignment of a 30 percent disability 
rating is not warranted because although the veteran reports 
bloating and immediate bowel movements after eating, as well 
as loose stools and occasional nausea and vomiting, it has 
not been shown that he suffers from moderately severe 
symptoms and partial obstruction manifested by delayed 
motility of barium meal.  Such clinical findings are required 
for a rating in excess of 10 percent under this code.  
Similarly, the veteran does not meet the criteria under DC 
7328 for a rating in excess of 10 percent.  For a rating of 
20 percent under that code, the veteran would have to be 
symptomatic with diarrhea, anemia, and inability to gain 
weight.  While the veteran has reported diarrhea, it has been 
noted that he is not anemic and his weight has been stable or 
increasing over the course of VA examination reports from 
1994 through 1997.  

In light of the evidence of record, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent.  The evidence reflects complaints of 
chronic diarrhea and bloating and occasional nausea and 
vomiting.  KUB and radiographic studies of the abdomen in 
October and November 1997, respectively, were negative for 
any obstruction or stricture.  The most recent examination 
does not reflect that his nausea or vomiting is prolonged or 
episodic in nature.  It is noted that complaints of naval 
swelling and bulging of the umbilicus were apparently due to 
a umbilicus hernia for which the veteran recently underwent 
an umbilical herniorrhaphy.  There is no competent medical 
evidence of record indicating that this disorder is related 
to the small bowel syndrome.  

In conclusion, absent manifestations of more severe symptoms 
than shown in the record, the Board cannot conclude that the 
veteran's disability picture more nearly approximates the 
criteria required for a rating in excess of 10 percent.  
38 C.F.R. § 4.7.  Accordingly, a disability rating in excess 
of 10 percent for small bowel syndrome is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.114, Code 7301, 7328 (1998).  

The Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  The Board concurs with the RO 
that there are no unusual or exceptional factors such as to 
warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1998).  


ORDER

A rating in excess of 10 percent for small bowel syndrome is 
denied.  


REMAND

The veteran's service-connected residuals of a lumbar 
fracture with nerve compression is currently rated as 20 
percent disabling under DCs 5285-5293 (1998).  DC 5285 for 
residuals of fracture of vertebra provides that cord 
involvement, bedridden, or requiring long leg braces; 
consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis 
warrants a 100 percent evaluation.  Without cord involvement; 
abnormal mobility requiring neck brace (jury mast) warrants a 
60 percent rating.  In other cases rate in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  

DC 5293 for intervertebral disc syndrome (IDS) provides that 
postoperative, cured IDS warrants a noncompensable rating.  A 
10 percent rating is warranted for mild IDS.  A 20 percent 
rating is warranted for moderate IDS with recurring attacks.  
A 40 percent rating is warranted for severe IDS with 
recurring attacks, with intermittent relief.  For a 60 
percent rating, there must be pronounced IDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  

In the July 1997 Statement of the Case (SOC) the RO also 
referred to DC 5292 pertaining to limitation of motion of the 
lumbar spine.  This code was noted to provide for a 10 
percent rating when limitation of motion was slight.  A 20 
percent rating was warranted when limitation was moderate.  A 
40 percent rating was warranted when limitation was severe.  

The RO's attention is direction to the decision of the U.S. 
Court of Appeals for Veterans Claims (Court) 
from November 1997 does reflect that the veteran reported 
tenderness and pain, tingling and numbness, the examiner did 
not address whether the spine exhibited weakened movement, 
excess fatigability or incoordination.  In order to make an 
informed decision, the Board believes that such 
determinations should be made, and, if feasible, these 
determinations should be expressed terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability or incoordination.  The Court also held 
that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The VA General Counsel has 
concluded that 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under DC 5293.  See VAOPGCPREC 
36-97 (December 12, 1997).  

The Board also notes that following the most recent 
examination in November 1997, the diagnosis was chronic 
lumbosacral strain.  The appropriate DC for such a lumbar 
spine disability is DC 5295 that provides that for 
lumbosacral strain with slight subjective symptoms only, a 
noncompensable evaluation is warranted and with 
characteristic pain on motion, a 10 percent evaluation is 
warranted.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is assigned when 
lumbosacral strain is severe with listing of whole spine to 
opposite side, positive Goldthwaite's' sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.   The RO has not had the 
opportunity to consider whether evaluation under this DC 
would warrant an increased rating.  

The Board finds that the issue of entitlement to an increased 
rating for a low back disorder must be returned for an 
additional VA orthopedic examination which fully addresses 
the applicable rating criteria.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
his service-connected back condition 
since November 1997.  Consent forms for 
the release to the VA of any private 
medical records should be obtained from 
the veteran.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file and associate them 
with the claims folder.  Even if the 
veteran does not respond to the foregoing 
inquiry the RO should obtain all VA 
treatment records of the veteran which 
are not currently in the file subsequent 
to November 1997 which reflect treatment 
for a low back disability.  

2.  The veteran should also be afforded a 
special VA orthopedic examination to 
determine the current extent of the 
service-connected back condition.  Such 
tests as the examiner deems necessary 
should be performed, including range of 
motion studies.  The claims folder must 
be made available to, and reviewed by, 
the examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should comment 
upon the effects of the veteran's 
service-connected back condition on 
ordinary activity and on how the 
disability impairs him functionally.  The 
examiner should be asked to determine 
whether the lumbar spine exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected back disability; and, 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all special studies or opinions 
requested, appropriate corrective action 
is to be implemented.  

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The claim for an increased 
rating for a low back disorder should be 
readjudicated in accordance with DeLuca, 
supra, and VAOPGCPREC 36-97.  As noted 
above, in light of the diagnosis on VA 
examination in November 1997, the RO 
should specifically address the criteria 
provided in DC 5295.  If the decision 
remains adverse to the appellant, he and 
his representative should be afforded a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

- 14 -


- 1 -


